PER CURIAM.
This case does not depend upon an implied warranty of seaworthiness. The contract provided expressly that the respondents should “'furnish only seaworthy boats.” Under it they were bound to furnish siich boats; it was not a question whether they used due diligence to furnish them. So it was immaterial whether the respondents were common or special carriers.
The sudden capsizing of the vessel under the conditions shown raised a presumption of unseaworthiness which the evidence offered did not rebut.
The arbitration provision was not a bar to the suit.
Nothing further need be added to the opinion of Judge Holt, and consequently the decree appealed from is affirmed with interest and costs.